Tomlinson, Justice
(dissenting).
Section 57-622 T.C.A. makes “any vehicle” subject to confiscation when it is being used in Tennessee for the transportation over Tennessee Highways of the intoxicating liquors defined in the statute. In my opinion, the effect of the majority opinion is to judicially amend this statute so as to limit the right of Tennessee to the confiscation of only such of said vehicles as are purchased or financed in Tennessee, whenever the title is outstanding to secure the purchase price.
As I understand the majority view, it is that to apply our confiscation statute to automobiles purchased, with title retained to secure the purchase price, in some State other than Tennessee is to give our statute extra-territorial effect. I do not think that is correct. The Tennessee statute is effective only when the automobile is driven over Tennessee Highways in the prosecution of the illegal liquor traffic. It is then an action against the automobile. So long as that automobile is kept out of Tennessee our confiscation statute does not propose to touch it, as, of course, it could not.
*462I am unable to agree with, the statement in the majority opinion that the “case must be determined by the law of the State of Kentucky”. The regulation of the intrastate transportation of intoxicating liquor oyer the highways of Tennessee seems to me to be a matter that is solely the business of Tennessee.
I fear that the majority opinion is going to materially lessen the effectiveness of this statute, in so far as it applies to confiscation. All that a Tennessee bootlegger need do in order to avoid the confiscation of his automobile, if he purchase it on credit, is to cross the Tennessee line and have his car financed there. Then, so long as the title to such automobile is held by the foreign financier to secure the purchase price, this bootlegger, in so far as confiscation is concerned, can drive it over Tennessee Highways with impunity in his illegal transportation of the liquor specified in this statute.
For the reasons stated, I respectfully dissent.
Neil, Chief Justice, directs me to note that he joins in this dissent.